Citation Nr: 1144423	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  05-35 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg disability.

2.  Entitlement to service connection for a left hip disability.

(The issue of entitlement to service connection for a left foot disability is addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 14, 1997, to November 5, 1997. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  As set forth above, the case is now in the jurisdiction of the RO in Waco, Texas. 

In a March 2009 decision, the Board denied service connection for left leg and left hip disabilities.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in March 2010, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a March 2010 order, the Court granted the motion, vacated the Board's March 2009 decision, and remanded the matter to the Board for readjudication.  

In September 2010, the Board remanded the matter for due process considerations, including affording the appellant the opportunity to attend a Board videoconference as she had requested.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  In an October 2010 statement, the appellant's attorney indicated that the appellant did not wish to participate in a Board hearing in connection with her claims of service connection for left leg and hip disabilities.  

The Board notes that in March 2011, while the matter was in remand status at the RO, the appellant's attorney submitted additional evidence and argument in support of the appellant's claims, including private clinical records.  In September 2011, he submitted a "WRIT WARING [sic] LETTER" to the RO requesting that the appellant's claims file be returned to the Board within 30 days.  Later that month, the RO forwarded the claims folder to the Board in conformance with the request of the appellant's attorney.

Although the RO did not have the opportunity to issue a Supplemental Statement of the Case following receipt of the additional evidence and argument from the appellant's attorney, given the history discussed above, the Board finds that one is not necessary.  In any event, the Board observes that the arguments submitted by the appellant's attorney are cumulative of those previously considered and the additional evidence is duplicative of that previously considered by the RO.  Thus, the appellant is not prejudiced by the Board's consideration of this evidence and argument.  See 38 C.F.R. § 19.31 (2011).  


FINDINGS OF FACT

A left leg or hip disability was not present during the appellant's active service and the record on appeal contains no indication that any post-service left leg or hip disability is causally related to her active service or any incident therein.


CONCLUSION OF LAW

Left leg and left hip disabilities were not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an October 2004 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

In a March 2008 letter, the RO advised the appellant of the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO thereafter reconsidered the appellant's claims in the December 2008 Supplemental Statement of the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case, is sufficient to cure a timing defect). 

Additionally, the Board observes that the appellant is represented by experienced counsel, who is well aware of the requirements of the VCAA and the elements needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); Overton, 20 Vet. App. at 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a VCAA notice error).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's service records are on file, as are all available post-service clinical records which the appellant has specifically and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  The RO has also obtained available records from the Social Security Administration.  

Although the appellant has not been afforded a VA medical examination in connection with her claims, the Board concludes that one is not necessary.  38 C.F.R. § 3.159(c) (4) (2011).  An examination or medical opinion is necessary if the evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  

With respect to the third factor set forth above, the Court has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After carefully reviewing the record, the Board finds that a medical examination is not necessary with respect to the claim adjudicated in this decision.  As set forth in more detail below, there is no credible evidence establishing that the claimant suffered an event, injury or disease in service with respect to the left leg or hip.  Moreover, there is no medical evidence suggesting a nexus between any current left leg or hip disability and the appellant's active service or any incident therein, nor is there credible evidence of continuity of symptomatology since service.  Under these circumstances, an examination is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011). 

Finally, the Board observes that neither the March 2010 joint motion for remand nor the Court's subsequent order contains any reference to VCAA deficiencies, including the adequacy of VA's previous compliance with the VCAA.  The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  The Board is therefore confident that if there were any substantive comments concerning the VA's VCAA obligations, such would have been raised in the joint motion.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.


Background

The record on appeal contains pre-service clinical records documenting that the appellant had a period of psychiatric hospitalization in December 1994 during which she was diagnosed as having major depression and obsessive compulsive personality disorder. 

In June 1997, the appellant underwent a military pre-enlistment medical examination at which she completed a medical prescreening form and a report of medical history on which she denied all pertinent complaints or abnormalities, including any painful or trick joints, or impaired use of the legs and feet.  She also denied ever having been treated for a mental condition.  On examination, mild asymptomatic pes planus was noted.  The appellant's lower extremities and musculoskeletal system were otherwise normal.  

The record on appeal shows that in July 1997, prior to her entry on active duty, the appellant sought medical care for left foot pain.  She reported that she had sprained her left foot twice in the previous two months.  On examination, the appellant's left foot was tender to palpation, but there was no crepitus or other deformity noted.  X-ray studies of the left ankle were normal.  The assessment was residual inflammation due to ankle sprain.  

In September 1997, also prior to her entry on active duty, the appellant was hospitalized twice under court order.  She was noted to have a history of mental illness since 1994.  The initial diagnoses were schizoaffective disorder, rule out schizophrenia, possible bipolar disorder with psychosis, and dementia of unknown origin.  The final diagnosis on discharge on September 26, 1997, was paranoid schizophrenia, stable.  

Records corresponding to the appellant's brief period of active duty show that on October 23, 1997, approximately one week after her entry on active duty, the appellant underwent X-ray studies of both feet in connection with her complaints of chronic pain in her feet as well as severe pain in the left foot.  The X-ray studies were normal, with no evidence of fracture, dislocation, or arthritic or inflammatory changes.  The impression of the radiologist was normal feet.  No complaints or abnormalities pertaining to the left leg or hip were noted on this occasion or, indeed, at any time during the appellant's 22 days of active duty.  

On October 27, 1997, an Entrance Physical Standards Board noted that the appellant had a history of pre-service inpatient psychiatric hospitalizations, most recently in September 1997, during which she had been diagnosed as having paranoid schizophrenia/affective disorder.  After examining the appellant, the military staff psychiatrist determined that a diagnosis of psychotic disorder, not otherwise specified was appropriate.  As a result, he recommended that she be separated from service for failing to meet medical procurements standards.  On November 5, 1997, the appellant was discharged from active service for failing to meet procurement medical fitness standards.  The Entrance Physical Standards Board report is entirely negative for complaints or abnormalities pertaining to the left leg or left hip.  

The record on appeal contains post-service clinical records dated from January 1998 showing that the appellant continued to receive psychiatric treatment, including during multiple periods of hospitalizations.  In pertinent part, these records show that during a period of hospitalization in August 1998, the appellant's complaints included pain in her left leg due to "blown veins."  No objective abnormalities of the left leg or hip were identified during this period of hospitalization or at any other post-service period of psychiatric hospitalization.  

In November 1999, the appellant sought emergency treatment, reporting that her left lower extremity had been hurting for two years and that her pain had increased in the past month.  The examiner noted that it was extremely difficult to get a history from the appellant, although she did deny trauma or other acute incidents.  No abnormalities were identified on examination.  The appellant had strong plantar flexion and dorsiflexion of the feet and her knee and ankle reflexes were intact.  She had inconsistent straight leg raising.  There was no obvious calf or thigh abnormality.  There was full range of motion of the knee, hip and ankles.  The assessment was chronic back and leg discomfort and pain with possible schizophrenia.  She was encouraged to follow-up with her private physician as there was no current emergent medical problem.  In December 2000, the appellant complained of left leg and low back pain.  No diagnosis was rendered.  

Records from the Social Security Administration show that in an April 2002 letter to that agency, the appellant indicated that she had had a left leg disability since 1997.  During a May 2002 interview conducted in connection with the agency's determination of the appellant's continued entitlement to disability benefits, the appellant reported that she had sustained a left leg muscle or nerve injury in September 1997.  She indicated that since that time, her mobility had been minimal.  In a May 2002 letter to SSA, the appellant indicated that she had had a disabling left leg injury since 1997 when she was hospitalized at a private facility.  She indicated that the staff had violated her rights.  She indicated that she had had left leg pain 24 hours daily since September 1997.  Medical records received from SSA pertain largely to the appellant's psychiatric disability and contain no findings of an objective disability of the left leg or hip.  

Subsequent clinical records show that in July 2002, the appellant sought treatment for an insect bite on her left first metacarpal.  She reported a history of an "old left leg injury," but no current complaints or symptomatology pertaining to the left leg or left hip were recorded.  The assessment was insect bite of the left foot.  

Later in July 2002, the appellant again sought treatment, stating that the previous day, she had stumbled on the concrete and injured her left foot.  She reported that she was now experiencing pain in her left leg and hip.  The appellant also claimed to have a history of arthritis or nerve damage in her left leg since 1997.  Examination showed a superficial abrasion from the appellant's sandals.  X-ray studies of the left ankle were normal.  The assessment was sprain of the left ankle.  The appellant was given a splint and crutches.  

In September 2004, the appellant submitted an original application for VA compensation benefits, seeking service connection for left leg and hip disabilities.  In an attached statement, the appellant claimed that during a march which occurred at some point during her period of active duty, she had developed unrelenting pain in her left leg, with a concentration in her hip.  She indicated that her pain had been present since that time and was accompanied by "extreme tiredness" which affected her ability to stand or sit for extended periods of time.  She further indicated that her symptoms became worse during extreme cold or heat. 

In a May 2005 statement, the appellant recalled that at some point during her period of service, she had sustained injury to her lower left limb during a march.  

In an October 2005 statement, after being provided with a copy of her claims folder, the appellant reported that she had sought treatment during service after an injury which resulted in extreme pain in her left foot.  She indicated that her left leg and hip disabilities stemmed from that in-service injury.  

Additional clinical records show that in September 2006, the appellant went to an emergency room and was diagnosed as having leg pain.  In November 2006, she sought treatment for pain in her left hip, leg, and foot.  She reported a history of a foot fracture in 2002 as well as an unspecified injury in 1997.  Examination was within normal limits.  The assessment was leg pain.  

Subsequent clinical records show that in February 2008, the appellant sought treatment for low back pain with progressive worsening of right and left lower extremity symptoms.  She reported that she had sustained an injury during training maneuvers in the military and had been discharged.  The diagnosis was lumbar syndrome with radiculopathy.  It was noted that the appellant exhibited no significant weakness or neurological symptoms and her reflexes were normal.  

In December 2008, the appellant was examined by a rheumatologist in connection with her complaints of joint and muscle pain for the past nine years.  She reported that in 1997, she developed pain down her left leg and approximately nine years earlier, she developed low back pain radiating down her left leg.  Musculoskeletal and neurological examination was normal but for some swelling and tenderness in the metacarpophalangeal joints and bilateral hallux valgus.  The initial impression was polyarthralgias.  The examiner noted that the prominence of the appellant's thumb joints suggested a small polyarthropathy.  She also noted that the appellant had a positive rheumatoid factor.  Subsequent records from this rheumatologist dated to September 2009 show a diagnosis of seropositive rheumatoid arthritis with fibromyalgia.  The appellant was advised to see a psychiatrist to assist in her treatment.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

The appellant contends that she currently has disabilities of the left leg and hip which were incurred in service as a result of an injury she sustained therein.  Specifically, she contends that at some point during her period of active service, she participated in a march during which she sustained an injury resulting in unrelenting pain in her left leg with a concentration in her left hip.  She claims that her pain has been present since that time.  See September 2004 claim.  

After carefully reviewing the record on appeal, including the contentions of the appellant, the Board finds that the preponderance of the evidence is against the claims of service connection for left leg and hip disabilities.

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In this case, given the evidence delineated above, the Board finds no basis upon which to award service connection for left leg or hip disabilities.  First, although the appellant is certainly competent to report in-service left leg or hip injuries or symptoms, the Board finds that such statements are not credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted). 

In analyzing credibility, the Board must take into account multiple factors, including whether there is corroborating evidence to support an account or conflicting evidence indicating that a statement is untruthful or mistaken.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may, however, weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. 

As set forth above, although the appellant has claimed that she developed unrelenting pain in her left leg and hip in service following an injury she sustained during a march, the service treatment records do not support her contentions.  As set forth above, the appellant's service treatment records are entirely negative for complaints or findings of a left leg or hip injury, symptoms, or disability.  Her service treatment records appear to be complete, and neither the appellant nor her attorney has suggested otherwise.  The Board does note that in October 1997, the appellant was seen in connection with pain in her left foot.  At that time, however, her feet were examined and found to be normal.  Moreover, no complaints or abnormalities pertaining to the left leg or hip were recorded at that time or, indeed, at any time during her period of active duty.  The Board finds that if the appellant had, in fact, actually developed unrelenting pain in her left leg and hip during service, she would have mentioned it at the time she was seeking treatment for left foot pain, or it would have been noted during her Entrance Physical Standards Board.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))).

The Board similarly finds that the appellant's claims that she had continuous pain in her left leg and left hip since an in-service injury to be lacking in credibility.  In that regard, the Board notes that the history provided by the appellant has been conspicuously contradictory.  For example, in November 1999, prior to filing her claim for VA compensation, the appellant reported a history of left lower extremity pain but denied a history of trauma altogether.  In May 2002, also prior to filing her claim for VA compensation, the appellant reported that she had sustained a left leg muscle or nerve injury in September 1997, prior to her active service, when she was hospitalized at a private facility.  She claimed that she had had constant left leg pain since that time and made no mention of any in-service injury or symptomatology.  Similarly, in July 2002, the appellant again reported a history of arthritis or nerve damage since sustaining an old left leg injury in 1997.  It was not until September 2004, when filing her claim of service connection for left leg and hip disabilities, that the appellant began to claim that she injured her left leg during active duty and had had continuous pain since that time.  

Given these contradictory statements, the Board finds the appellant's recent statements that she has had continuous left leg and hip pain since an in-service injury are wholly lacking in credibility, particularly as they were made in the context of a claim for monetary benefits.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and desire for monetary gain).  

In addition to the reasons and bases discussed above, the Board additionally notes that the record on appeal contains no competent evidence of any current left leg or hip disability which may be associated with service.  Although the appellant has been diagnosed as having leg pain on several occasions, pain itself does not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that "[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  Similarly, although the appellant has more recently been assessed as having radiculopathy, fibromyalgia, and seropositive rheumatoid arthritis, the record on appeal contains absolutely no competent evidence suggesting that any of these conditions may be associated with the appellant's brief period of service.  

In summary, the Board finds that the contemporaneous records are entitled to more probative weight than the recent contentions of the appellant made in the context of a claim for monetary benefits.  Absent credible evidence of an in-service left leg or hip injury, symptomatology, or disability, or any indication that any post-service left leg or hip disability is causally related to the appellant's active service or any incident therein, service connection is not warranted.  The preponderance of the evidence is against the claims of service connection for left leg and hip disabilities.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a left leg disability is denied.

Entitlement to service connection for a left hip disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


